Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al.
Referring to claim 28, Huh discloses in Figures 1-4 an apparatus comprising:
A battery (battery 110).
IC (switch comprising first switch 140, second switch 150, third switch 160, and fourth switch 170).
A fault detection circuit (voltage sensing circuit comprising first operational amplifier 120 and second operational amplifier 130) coupled to the battery and controlled by the IC.  Voltage sensing circuit comprising first operational amplifier 120 and second operational amplifier 130 is coupled to battery 110 and controlled by switch comprising first switch 140, second switch 150, third switch 160, and fourth switch 170.  The third switch 160 is connected between the first switch 140 and the non-inverting terminal of the first operational amplifier 120.  The fourth switch 170 may be connected between the second switch 150 and the inverting terminal of the second operational amplifier 130.
Wherein the fault detection circuit, when activated by the IC, is configured to monitor a voltage at a terminal of the battery with respect to a voltage at a ground node.  The first operational amplifier 120 senses voltage applied to an insulation resistor RISO+ 180 that is connected between the positive terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The first operational amplifier 120 senses voltage only when turned on by first switch 140 and third switch 160, specifically when first switch 140 and third switch 160 are closed (claimed “fault detection circuit, when activated by the IC, is configured to monitor a voltage at a terminal of the battery with respect to a voltage at a ground node”).  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The second operational amplifier 130 senses voltage only when turned on by second switch 150 and fourth switch 170, specifically when second switch 150 and fourth switch 170 are closed (claimed “fault detection circuit, when activated by the IC, is configured to monitor a voltage at a terminal of the battery with respect to a voltage at a ground node”).
Wherein the fault detection circuit is configured to assert a signal if the voltage exceeds a predetermined value (refer also to Sinow et al rejection).  Figure 4: if V(-) exceeds a threshold Vth(-), second operational amplifier 130 determines that isolation breakdown occurred between (-) and ground GND (claimed “assert a signal” since second operational amplifier 130 determines that isolation breakdown occurred).  Figure 4: if V(+) exceeds a threshold Vth(+), first operational amplifier 120 determines that isolation breakdown occurred between (+) and ground GND (claimed “assert a signal” since first operational amplifier 120 determines that isolation breakdown occurred).  Refer to Sections 0003-0007 and 0020-0040.  
Huh does not specifically disclose … wherein the fault detection circuit is configured to assert a signal if the voltage exceeds a predetermined value.
Sinow et al discloses in Figures 1-5 wherein the elevated voltage during the slewing condition on the gate is detected by comparator 84.  Comparator 84 compares the LDMOS gate voltage relative to a threshold voltage.  Comparator 84 asserts its output signal SLEW if the detected voltage exceeds the threshold, thereby detecting slewing (claimed “wherein the fault detection circuit is configured to assert a signal if the voltage exceeds a predetermined value”).  Refer to Sections 0012-0030, specifically Section 0031.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … wherein the fault detection circuit is configured to assert a signal if the voltage exceeds a predetermined value.  One would have been motivated to do so to assert a signal if the voltage exceeds a predetermined value, thereby notifying the system that that voltage exceeds a predetermined value.
Referring to claim 29, Huh discloses in Figures 1-4 wherein the fault detection circuit, when deactivated by the IC, does not monitor the voltage at the terminal of the battery.  The first operational amplifier 120 senses voltage applied to an insulation resistor RISO+ 180 that is connected between the positive terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The first operational amplifier 120 senses voltage only when turned on by first switch 140 and third switch 160, specifically when first switch 140 and third switch 160 are closed; so, the first operational amplifier 120 does not voltage when turned off by first switch 140 and third switch 160, as in when first switch 140 and third switch 160 are open (claimed “wherein the fault detection circuit, when deactivated by the IC, does not monitor the voltage at the terminal of the battery”).  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The second operational amplifier 130 senses voltage only when turned on by second switch 150 and fourth switch 170, specifically when second switch 150 and fourth switch 170 are closed; so, the second operational amplifier 130 does not sense voltage when turned off by second switch 150 and fourth switch 170, as in when second switch 150 and fourth switch 170 are open (claimed “wherein the fault detection circuit, when deactivated by the IC, does not monitor the voltage at the terminal of the battery”).  Refer to Sections 0003-0007 and 0020-0040.  
Referring to claim 31, Huh discloses in Figures 1-4 wherein the IC is configured to receive the signal from the fault detection circuit (refer also to Sinow et al rejection).  Figure 4: if V(-) exceeds a threshold Vth(-), second operational amplifier 130 determines that isolation breakdown occurred between (-) and ground GND (claimed “IC is configured to receive the signal from the fault detection circuit” since second operational amplifier 130 determines that isolation breakdown occurred and notifies second switch 150 and fourth switch 170).  Figure 4: if V(+) exceeds a threshold Vth(+), first operational amplifier 120 determines that isolation breakdown occurred between (+) and ground GND (claimed “IC is configured to receive the signal from the fault detection circuit” since first operational amplifier 120 determines that isolation breakdown occurred and notifies first switch 140 and third switch 160).  Refer to Sections 0003-0007 and 0020-0040.  
Huh does not specifically disclose wherein the IC is configured to receive the signal from the fault detection circuit.
Sinow et al discloses in Figures 1-5 wherein the elevated voltage during the slewing condition on the gate is detected by comparator 84.  Comparator 84 compares the LDMOS gate voltage relative to a threshold voltage.  Comparator 84 asserts its output signal SLEW if the detected voltage exceeds the threshold, thereby detecting slewing; comparator 84 outputs signal SLOW to the circuit comprising CGD, M1, MP1, VCLAMP, etc. (claimed “wherein the IC is configured to receive the signal from the fault detection circuit”).  Refer to Sections 0012-0030, specifically Section 0031.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the IC is configured to receive the signal from the fault detection circuit.  One would have been motivated to do so to assert a signal if the voltage exceeds a predetermined value, thereby notifying the system that that voltage exceeds a predetermined value.
Referring to claim 34, Huh discloses in Figures 1-4 wherein the fault detection circuit is configured to monitor the voltage at a negative terminal of the battery.  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  Refer to Sections 0003-0007 and 0020-0040.  
Referring to claim 35, Huh discloses in Figures 1-4 wherein the fault detection circuit comprises a switch (second switch 150 and fourth switch 170) coupled between the negative battery terminal of the battery and the ground node, wherein the IC is configured to deactivate the fault detection circuit by closing the switch, and wherein the IC is configured to activate the fault detection circuit by opening the switch.  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The second operational amplifier 130 senses voltage only when turned on by second switch 150 and fourth switch 170, specifically when second switch 150 and fourth switch 170 are closed (claimed “the IC is configured to activate the fault detection circuit by opening the switch”; a switch is opened by closing the switch); the second operational amplifier 130 does not sense voltage when turned off by second switch 150 and fourth switch 170, as in when second switch 150 and fourth switch 170 are open (claimed “the IC is configured to deactivate the fault detection circuit by closing the switch”; a switch is opened by closing the switch).  Refer to Sections 0003-0007 and 0020-0040.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al, and in further view of U.S. Publication No. 20110109164 to Mohammed Suhura et al.
	Huh does not disclose further comprising a plurality of devices that are coupled to and configured to receive DC power from the battery.
Mohammed Suhura et al disclose in Section 0157 wherein a battery provides DC power to a plurality of devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising a plurality of devices that are coupled to and configured to receive DC power from the battery.  One would have been motivated to do so since a battery can provide DC power to a plurality of devices. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al, and in further view of U.S. Publication No. 6586911 to Smith et al.
	Huh does not disclose wherein the IC is configured to operate in active mode or low power sleep mode, and wherein the IC is configured to switch from the low power sleep mode to the active mode when the signal it receives is asserted.
	Smith et al disclose in Column 5 line 40 to Column 6 line 48 wherein a circuit can operate in sleep mode or active mode, and the circuit switches from sleep mode to active mode when the voltage exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the IC is configured to operate in active mode or low power sleep mode, and wherein the IC is configured to switch from the low power sleep mode to the active mode when the signal it receives is asserted.  One would have been motivated to do so to allow a circuit is switch from sleep mode to active mode when the voltage exceeds a threshold.   
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al in view of U.S. Publication No. 6586911 to Smith et al, and in further view of U.S. Publication No. 20060028179 to Yudahira et al.
	Huh does not disclose further comprising: a display device coupled to the IC; wherein the IC is configured to generate an error code for display on the display device in response to switching from the low power mode to the active mode.
Yudahira et al disclose in Sections 0010, 0061, 0069, 0071, 0072, and 0101 a battery system that determines when the voltage of a battery exceeds a threshold, and then displays on display 152 an error when the voltage of the battery exceeds the threshold (claimed “generate an error code for display on the display device in response to switching from the low power mode to the active mode”; wherein the claimed “switching from the low power mode to the active mode” occurs when the voltage of the battery exceeds the threshold – refer to claim 32 of the pending application).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising: a display device coupled to the IC; wherein the IC is configured to generate an error code for display on the display device in response to switching from the low power mode to the active mode.  One would have been motivated to do so to display when the voltage of a battery exceeds a threshold, thereby notifying the user of the error.   
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al, and in further view of U.S. Publication No. 20150349509 to Hingorani et al.
	Huh does not disclose wherein the switch comprises an n-channel MOSFET, which comprises a source coupled to the ground node, a drain coupled to the negative terminal of the battery, and a gate coupled to receive the signal.
	Hingorani et al disclose in Section 0034 a power switch 408 that is connected to battery 402 and circuit load 404.  Power switch 408 is a power MOSFET switch including a drain 410, a gate, 412, and a source 414.  Drain 410 is connected to a negative terminal of battery 402.  Source 414 is connected to system ground 406.  PCM 416 supplies a drive voltage (claimed “the signal”) to gate 412 to place power switch 408 in an on state.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the switch comprises an n-channel MOSFET, which comprises a source coupled to the ground node, a drain coupled to the negative terminal of the battery, and a gate coupled to receive the signal.  One would have been motivated to do so since a switch comprises an n-channel MOSFET, which comprises a source coupled to the ground node, a drain coupled to the negative terminal of the battery, and a gate coupled to receive the signal.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al in view of U.S. Publication No. 20020130634 to Ziemkowski et al, and in further view of U.S. Publication No. 20140055898 to Kostakis et al.
Huh does not disclose wherein the fault detection circuit further comprises a transistor coupled to the negative terminal of the battery and configured to conduct current when the voltage at the negative terminal exceeds the value.
Ziemkowski et al disclose in Section 0025 wherein a transisitor is coupled to the negtiave terminal of a battery (claimed “a transistor coupled to the negative terminal of the battery”).  Kostakis et al disclose in Section 0074 wherein a transistor conducts current when the voltage exceeds a threshold (claimed “transistor … configured to conduct current when the voltage at the negative terminal exceeds the value”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the fault detection circuit further comprises a transistor coupled to the negative terminal of the battery and configured to conduct current when the voltage at the negative terminal exceeds the value.  One would have been motivated to do so since a transistor conventionally conducts current when the voltage at a negative terminal of a battery exceeds the value.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110248751 to Sinow et al in view of U.S. Publication No. 20020130634 to Ziemkowski et al in view of U.S. Publication No. 20140055898 to Kostakis et al, and in further view of U.S. Patent No. 7808223 to Khanna et al.
	Huh does not disclose wherein the fault detection circuit further comprises a buffered gain stage coupled to the transistor and configured to assert the signal when the transistor conducts current.
Khanna et al disclose in Column 1 lines 20-64 wherein a gate driver (claimed “buffered gain stage”; gate driver performs the same function as the claimed “buffered gain stage”) asserts a drive signal as to switch the power transistor to a conducting state, so that power transistor can conduct current.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the fault detection circuit further comprises a buffered gain stage coupled to the transistor and configured to assert the signal when the transistor conducts current.  One would have been motivated to do so since a buffered gain stage coupled to the transistor asserts a signal when the transistor conducts current, thereby notifying the system that current is being conducted.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110109164 to Mohammed Suhura et al in view of U.S. Publication No. 20120046799 to Alex et al, and in further view of U.S. Publication No. 20040075418 to Densham et al.
	Referring to claim 39, Huh discloses in Figures 1-4 an apparatus comprising:
A battery (battery 110).  Refer to Sections 0003-0007 and 0020-0040.  
…
…
…
…
Huh does not disclose … a plurality of devices that are coupled to and configured to receive DC power from the battery.
Mohammed Suhura et al disclose in Section 0157 wherein a battery provides DC power to a plurality of devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … a plurality of devices that are coupled to and configured to receive DC power from the battery.  One would have been motivated to do so since a battery can provide DC power to a plurality of devices. 
Huh also does not disclose … a current monitor coupled to the battery and configured to operate in an active mode or an inactive mode; wherein the current monitor, when operating in the active mode, is configured to monitor current flow through the battery; and wherein the current monitor is configured to generate an error code if the current exceeds a predetermined value.
Alex et al disclose in Figures 1-8 a battery system with a power line (claimed “current monitor”) that operates in standby mode or active mode; the power line does not monitor current in standby mode and monitors current in active mode (claimed “a current monitor coupled to the battery and configured to operate in an active mode or an inactive mode; wherein the current monitor, when operating in the active mode, is configured to monitor current flow through the battery”).  Refer to Sections 0017-0089.  Densham et al disclose in Figures 1-3C a power management system for a battery 30 wherein a charge controller 24 (claimed “current monitor”) includes a plurality of error amplifiers that monitor battery voltage and/or current and generate an error signal if the battery voltage and/or current exceed some predetermined threshold (claimed “the current monitor is configured to generate an error code if the current exceeds a predetermined value”).  Refer to Sections 0014-0015 and 0025-0028.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … a current monitor coupled to the battery and configured to operate in an active mode or an inactive mode; wherein the current monitor, when operating in the active mode, is configured to monitor current flow through the battery; and wherein the current monitor is configured to generate an error code if the current exceeds a predetermined value.  One would have been motivated to do so to monitor current in a battery to ensure that the current does not exceed a threshold which will cause overcharging, wherein the current is monitored in the active mode when the system in on.
Claims 40-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110109164 to Mohammed Suhura et al in view of U.S. Publication No. 20120046799 to Alex et al in view of U.S. Publication No. 20040075418 to Densham et al, and in further view of U.S. Publication No. 20110248751 to Sinow et al.
	Referring to claim 40, Huh discloses in Figures 1-4 wherein the current monitor comprises:
A microcontroller (switch comprising first switch 140, second switch 150, third switch 160, and fourth switch 170).
A fault detection circuit (voltage sensing circuit comprising first operational amplifier 120 and second operational amplifier 130) connected to a terminal of the battery and controlled by the microcontroller.  Voltage sensing circuit comprising first operational amplifier 120 and second operational amplifier 130 is coupled to battery 110 and controlled by switch comprising first switch 140, second switch 150, third switch 160, and fourth switch 170.  The third switch 160 is connected between the first switch 140 and the non-inverting terminal of the first operational amplifier 120.  The fourth switch 170 may be connected between the second switch 150 and the inverting terminal of the second operational amplifier 130.
Wherein the fault detection circuit, when activated by the microcontroller, is configured to monitor a voltage at a terminal of the battery with respect to a voltage at a ground node.  The first operational amplifier 120 senses voltage applied to an insulation resistor RISO+ 180 that is connected between the positive terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The first operational amplifier 120 senses voltage only when turned on by first switch 140 and third switch 160, specifically when first switch 140 and third switch 160 are closed (claimed “fault detection circuit, when activated by the microcontroller, is configured to monitor a voltage at a terminal of the battery with respect to a voltage at a ground node”).  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The second operational amplifier 130 senses voltage only when turned on by second switch 150 and fourth switch 170, specifically when second switch 150 and fourth switch 170 are closed (claimed “fault detection circuit, when activated by the microcontroller, is configured to monitor a voltage at a terminal of the battery with respect to a voltage at a ground node”).
Wherein the fault detection circuit is configured to assert a fault signal if the voltage exceeds a predetermined value (refer also to Sinow et al rejection).  Figure 4: if V(-) exceeds a threshold Vth(-), second operational amplifier 130 determines that isolation breakdown occurred between (-) and ground GND (claimed “assert a signal” since second operational amplifier 130 determines that isolation breakdown occurred).  Figure 4: if V(+) exceeds a threshold Vth(+), first operational amplifier 120 determines that isolation breakdown occurred between (+) and ground GND (claimed “assert a signal” since first operational amplifier 120 determines that isolation breakdown occurred).  Refer to Sections 0003-0007 and 0020-0040.  
…
Huh does not specifically disclose … wherein the fault detection circuit is configured to assert a fault signal if the voltage exceeds a predetermined value.
Sinow et al discloses in Figures 1-5 wherein the elevated voltage during the slewing condition on the gate is detected by comparator 84.  Comparator 84 compares the LDMOS gate voltage relative to a threshold voltage.  Comparator 84 asserts its output signal SLEW if the detected voltage exceeds the threshold, thereby detecting slewing (claimed “wherein the fault detection circuit is configured to assert a fault signal if the voltage exceeds a predetermined value.”).  Refer to Sections 0012-0030, specifically Section 0031.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … wherein the fault detection circuit is configured to assert a fault signal if the voltage exceeds a predetermined value.  One would have been motivated to do so to assert a signal if the voltage exceeds a predetermined value, thereby notifying the system that that voltage exceeds a predetermined value.
Huh also do not disclose … wherein the current monitor generates the error code in response to the fault detection circuit asserting the fault signal.
Densham et al disclose in Figures 1-3C a power management system for a battery 30 wherein a charge controller 24 (claimed “current monitor”) includes a plurality of error amplifiers that monitor battery voltage and/or current and generate an error signal if the battery voltage and/or current exceed some predetermined threshold (claimed “the current monitor generates the error code in response to the fault detection circuit asserting the fault signal”).  Refer to Sections 0014-0015 and 0025-0028.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … wherein the current monitor generates the error code in response to the fault detection circuit asserting the fault signal.  One would have been motivated to do so to monitor voltage in a battery to ensure that the current does not exceed a threshold which will cause overcharging.
	Referring to claim 41, Huh discloses in Figures 1-4 wherein the fault detection circuit, when deactivated by the microcontroller, does not monitor the voltage at the terminal of the battery.  The first operational amplifier 120 senses voltage applied to an insulation resistor RISO+ 180 that is connected between the positive terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The first operational amplifier 120 senses voltage only when turned on by first switch 140 and third switch 160, specifically when first switch 140 and third switch 160 are closed; so, the first operational amplifier 120 does not voltage when turned off by first switch 140 and third switch 160, as in when first switch 140 and third switch 160 are open (claimed “the fault detection circuit, when deactivated by the microcontroller, does not monitor the voltage at the terminal of the battery”).  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The second operational amplifier 130 senses voltage only when turned on by second switch 150 and fourth switch 170, specifically when second switch 150 and fourth switch 170 are closed; so, the second operational amplifier 130 does not sense voltage when turned off by second switch 150 and fourth switch 170, as in when second switch 150 and fourth switch 170 are open (claimed “the fault detection circuit, when deactivated by the microcontroller, does not monitor the voltage at the terminal of the battery”).  Refer to Sections 0003-0007 and 0020-0040.  
Referring to claim 42, Huh discloses in Figures 1-4 wherein the microcontroller is configured to receive the fault signal from the fault detection circuit (refer also to Sinow et al rejection).   Figure 4: if V(-) exceeds a threshold Vth(-), second operational amplifier 130 determines that isolation breakdown occurred between (-) and ground GND (claimed “wherein the microcontroller is configured to receive the fault signal from the fault detection circuit” since second operational amplifier 130 determines that isolation breakdown occurred and notifies second switch 150 and fourth switch 170).  Figure 4: if V(+) exceeds a threshold Vth(+), first operational amplifier 120 determines that isolation breakdown occurred between (+) and ground GND (claimed “wherein the microcontroller is configured to receive the fault signal from the fault detection circuit” since first operational amplifier 120 determines that isolation breakdown occurred and notifies first switch 140 and third switch 160).  Refer to Sections 0003-0007 and 0020-0040.  
Huh does not specifically disclose wherein the microcontroller is configured to receive the fault signal from the fault detection circuit.
Sinow et al discloses in Figures 1-5 wherein the elevated voltage during the slewing condition on the gate is detected by comparator 84.  Comparator 84 compares the LDMOS gate voltage relative to a threshold voltage.  Comparator 84 asserts its output signal SLEW if the detected voltage exceeds the threshold, thereby detecting slewing; comparator 84 outputs signal SLOW to the circuit comprising CGD, M1, MP1, VCLAMP, etc. (claimed “wherein the microcontroller is configured to receive the fault signal from the fault detection circuit”).  Refer to Sections 0012-0030, specifically Section 0031.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the microcontroller is configured to receive the fault signal from the fault detection circuit.  One would have been motivated to do so to assert a signal if the voltage exceeds a predetermined value, thereby notifying the system that that voltage exceeds a predetermined value.
Referring to claim 45, Huh discloses in Figures 1-4 wherein the fault detection circuit comprises a switch (second switch 150 and fourth switch 170) coupled between a negative battery terminal of the battery and the ground node, wherein the microcontroller is configured to deactivate the fault detection circuit by closing the switch, and wherein the microcontroller is configured to activate the fault detection circuit by opening the switch.  The second operational amplifier 130 senses voltage applied to an insulation resistor RISO- 190 that is connected between the negative terminal of the battery 110 and the ground and outputs the sensed voltage through an output terminal.  The second operational amplifier 130 senses voltage only when turned on by second switch 150 and fourth switch 170, specifically when second switch 150 and fourth switch 170 are closed (claimed “microcontroller is configured to activate the fault detection circuit by opening the switch”; a switch is opened by closing the switch); the second operational amplifier 130 does not sense voltage when turned off by second switch 150 and fourth switch 170, as in when second switch 150 and fourth switch 170 are open (claimed “microcontroller is configured to deactivate the fault detection circuit by closing the switch”; a switch is opened by closing the switch).  Refer to Sections 0003-0007 and 0020-0040.  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110109164 to Mohammed Suhura et al in view of U.S. Publication No. 20120046799 to Alex et al in view of U.S. Publication No. 20040075418 to Densham et al in view of U.S. Publication No. 20110248751 to Sinow et al, and in further view of U.S. Publication No. 6586911 to Smith et al.
	Huh does not disclose wherein the microcontroller is configured to operate in active mode or low power sleep mode, and wherein the microcontroller is configured to switch from the low power sleep mode to the active mode when the fault signal it receives is asserted.
Smith et al disclose in Column 5 line 40 to Column 6 line 48 wherein a circuit can operate in sleep mode or active mode, and the circuit switches from sleep mode to active mode when the voltage exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the microcontroller is configured to operate in active mode or low power sleep mode, and wherein the microcontroller is configured to switch from the low power sleep mode to the active mode when the fault signal it receives is asserted.  One would have been motivated to do so to allow a circuit is switch from sleep mode to active mode when the voltage exceeds a threshold.   
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110109164 to Mohammed Suhura et al in view of U.S. Publication No. 20120046799 to Alex et al in view of U.S. Publication No. 20040075418 to Densham et al in view of U.S. Publication No. 20110248751 to Sinow et al in view of U.S. Publication No. 6586911 to Smith et al, and in further view of U.S. Publication No. 20060028179 to Yudahira et al.
Huh does not disclose further comprising a display device coupled to the microcontroller and configured to display the error code it receives from the microcontroller.
Yudahira et al disclose in Sections 0010, 0061, 0069, 0071, 0072, and 0101 a battery system that determines when the voltage of a battery exceeds a threshold, and then displays on display 152 an error when the voltage of the battery exceeds the threshold (claimed “display the error code it receives from the microcontroller”; wherein the claimed “error code” occurs when the voltage of the battery exceeds the threshold – refer to claim 43 of the pending application).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising a display device coupled to the microcontroller and configured to display the error code it receives from the microcontroller.  One would have been motivated to do so to display when the voltage of a battery exceeds a threshold, thereby notifying the user of the error.   
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130176042 to Huh in view of U.S. Publication No. 20110109164 to Mohammed Suhura et al in view of U.S. Publication No. 20120046799 to Alex et al in view of U.S. Publication No. 20040075418 to Densham et al in view of U.S. Publication No. 20110248751 to Sinow et al, and in further view of U.S. Publication No. 20150349509 to Hingorani et al.
	Huh does not disclose wherein the switch comprises an n-channel MOSFET, which comprises a source coupled to the ground node, a drain coupled to the negative terminal of the battery, and a gate coupled to the microcontroller.
	Hingorani et al disclose in Section 0034 a power switch 408 that is connected to battery 402 and circuit load 404.  Power switch 408 is a power MOSFET switch including a drain 410, a gate, 412, and a source 414.  Drain 410 is connected to a negative terminal of battery 402.  Source 414 is connected to system ground 406.  PCM 416 (claimed “microcontroller”) supplies a drive voltage to gate 412 to place power switch 408 in an on state.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the switch comprises an n-channel MOSFET, which comprises a source coupled to the ground node, a drain coupled to the negative terminal of the battery, and a gate coupled to the microcontroller.  One would have been motivated to do so since a switch comprises an n-channel MOSFET, which comprises a source coupled to the ground node, a drain coupled to the negative terminal of the battery, and a gate coupled to the microcontroller.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130141303 to Huynh et al in view of U.S. Publication No. 20110109164 to Mohammed Suhura et al in view of U.S. Publication No. 20120046799 to Alex et al in view of U.S. Publication No. 20040075418 to Densham et al, and in further view of U.S. Publication No. 20060028179 to Yudahira et al.
	Huynh et al disclose in Figures 1-3B an apparatus comprising:
A PCB (PCB 170).
A battery (battery 180) mounted on the PCB.
A plurality of devices (devices 150), including a display device (display 108) and wireless communication device (device 150 is a wireless communication device), mounted on the PCB and coupled to receive … from the battery.  Wireless communication device 150 includes a display 108 and a battery 180 mounted on a PCB 170, wherein wireless communication device 150 receives power from battery 180.  Refer to Sections 0004, and 0047-0051.
…
…
Huynh et al do not disclose … a plurality of devices, including a display device and wireless communication device, mounted on the PCB and coupled to receive DC power from the battery.
Mohammed Suhura et al disclose in Section 0157 wherein a battery provides DC power to a plurality of devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … a plurality of devices, including a display device and wireless communication device, mounted on the PCB and coupled to receive DC power from the battery.  One would have been motivated to do so since a battery can provide DC power to a plurality of devices. 
Huynh et al also do not disclose … a current monitor mounted on the PCB and coupled to the battery, wherein the current monitor is configured to operate in an active mode or an inactive mode; wherein the current monitor is configured to generate an error code for display on the display device if the current exceeds a predetermined value.
Alex et al disclose in Figures 1-8 a battery system with a power line (claimed “current monitor … coupled to the battery”) that operates in standby mode or active mode; the power line does not monitor current in standby mode and monitors current in active mode (claimed “the current monitor is configured to operate in an active mode or an inactive mode”).  Refer to Sections 0017-0089.  Densham et al disclose in Figures 1-3C a power management system for a battery 30 wherein a charge controller 24 (claimed “current monitor”) includes a plurality of error amplifiers that monitor battery voltage and/or current and generate an error signal if the battery voltage and/or current exceed some predetermined threshold (claimed “the current monitor is configured to generate an error code … if the current exceeds a predetermined value”).  Refer to Sections 0014-0015 and 0025-0028.  Densham et al do not disclose the claimed “the current monitor is configured to generate an error code for display on the display device if the current exceeds a predetermined value”.  Yudahira et al disclose in Sections 0010, 0061, 0069, 0071, 0072, and 0101 a battery system that determines when the voltage of a battery exceeds a threshold, and then displays on display 152 an error when the voltage of the battery exceeds the threshold.  Also, the claimed “current monitor” of Alex et al and Densham et al can be the claimed “current monitor mounted on the PCB” since Huynh et al disclose in Figures 1-3B and wherein wireless communication device 150 includes a display 108 and a battery 180 mounted on a PCB 170, so battery components such as the claimed “current monitor” can be located on the PCB.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … a current monitor mounted on the PCB and coupled to the battery, wherein the current monitor is configured to operate in an active mode or an inactive mode; wherein the current monitor is configured to generate an error code for display on the display device if the current exceeds a predetermined value.  One would have been motivated to do so to monitor current in a battery to ensure that the current does not exceed a threshold which will cause overcharging, wherein the current is monitored in the active mode when the system in on, and to notify the user of the current exceeding the threshold on a display device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20070013382 to Hinz et al disclose in Figures 1-4 a system that detects isolation faults by determining the voltage between a positive terminal of a battery and the ground, or between a negative terminal of a battery and the ground.  Refer to Sections 0013-0035.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine Ng/
Examiner, AU 2464
November 14, 2022